

114 HR 6277 IH: Veterans' Health Care Safety Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6277IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Roe of Tennessee (for himself, Mr. Abraham, Mr. Boustany, Mr. Harris, Mr. Tom Price of Georgia, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo prohibit the implementation of a proposed Department of Veterans Affairs rule relating to the
			 practice authority of advanced practice registered nurses.
	
 1.Short titleThis Act may be cited as the Veterans' Health Care Safety Act of 2016.2.Non-implementation of Department of Veterans Affairs rule relating to practice authority of advanced practice registered nursesThe Secretary of Veterans Affairs may not make final the proposed rule amending section 17.415 of title 38, Code of Federal Regulations, published in the Federal Register on May 25, 2016.
		